                Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 1 of 71


Lockard, Michael (USANYS)

From:                               Denton, David (USANYS)
Sent:                               Wednesday, October 23, 2019 10:44 AM
To:                                 Hruska, Andrew
Cc:                                 Lockard, Michael (USANYS); Kamaraju, Sidhardha (USANYS); Denton, David (USANYS);
                                    Rebold, Jonathan (USANYS); Fletcher, Kiersten (USANYS) 1
Subject:                            United States v. Turkiye Halk Bankasi, S6 15 Cr. 867 (RMB) -- Order and Summons
Attachments:                        halkbank order oct 23 2019.pdf; Halkbank summons.pdf; JAM7ZARC.pdf; S6 15 Cr 867
                                    (RMB) US v Halkbank indictment (filed).pdf


Drew,

Attached please find an order of the Court and a second summons in a criminal case, directing your client, Turkiye Halk
Bankasi A.S., a/k/a “Halkbank,” to appear for an arraignment in this matter on November 5, 2019, at 11 a.m., in
Courtroom 17B of the United States Courthouse, 500 Pearl Street, New York, NY. We have also enclosed again a copy of
the Indictment, the First Summons, and the transcript of the October 22, 2019 conference in this matter referenced in
the Court’s order.

For your awareness, pursuant to the Court’s order, the Government is also transmitting the Order, the Indictment, and
both summonses (1) by mail to Halkbank’s registered business address at Barbaros Mah. Şebboy Sok., No:4/1 Kat: 21,
Batı Ataşehir P.K.34746, Ataşehir – Istanbul, Turkey; (2) by email to halkbank.ir@halkbank.com.tr; (3) by email to Mr.
Tahsin Yazar, Turkish Ministry of Treasury and Finance; (4) to Deutsche Bank, Halkbank’s registered agent for its ADRs
traded in the United States; and (5) via diplomatic channels through the Office of International Affairs of the Department
of Justice.

If you’d like to discuss, let us know and we can set up another call.

Thanks,

David W. Denton, Jr.
Assistant U.S. Attorney
U.S. Attorney’s Office
Southern District of New York
(212) 637-2744




                                                              1
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 2 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 3 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 4 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 5 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 6 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 7 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 8 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 9 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 10 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 11 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 12 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 13 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 14 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 15 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 16 of 71
Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 17 of 71
      Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 18 of 71   1
     JAM7ZARC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                15 Cr. 867 (RMB)

5    REZA ZARRAB, et al.,

6                     Defendants.

7    ------------------------------x
                                                   New York, N.Y.
8                                                  October 22, 2019
                                                   9:15 a.m.
9

10   Before:

11                           HON. RICHARD M. BERMAN
                                                 District Judge
12

13                                 APPEARANCES

14   GEOFFREY S. BERMAN
          United States Attorney for the
15        Southern District of New York
     BY: MICHAEL LOCKARD
16        SID KAMARAJU
          DAVID DENTON
17        JONATHAN REBOLD
          KIERSTEN FLETCHER
18        Assistant United States Attorneys

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 19 of 71   2
     JAM7ZARC

1              (In open court)

2              THE COURT:    Please be seated.     I note from the press

3    this morning that Mr. Atilla has been appointed to head the

4    Istanbul Stock Exchange.      I'm just passing that along in case

5    you haven't seen it.

6              MR. LOCKARD:    That's known to be the case, your Honor,

7    yes.

8              THE COURT:    I suppose that's one way of integrating

9    back into society a person who has been convicted of a

10   financial wrongdoing.

11             But to the case at hand, I have received a copy from

12   the government of the letter from King & Spalding indicating

13   that -- well, I will read the first paragraph.          It says, "Dear

14   Judge Berman, I am a partner of King & Spalding and an attorney

15   admitted to practice in this district.        The U.S. attorney's

16   office has informed me that the Court has issued a summons in

17   this case" -- our case -- "for an initial appearance on October

18   22 at 9:15 a.m.    Neither I nor my firm are authorized to accept

19   service on behalf of Halk Bank and are not authorized to make

20   an appearance in this case."       And it's signed by Andrew Hruska.

21             Is that your understanding as well?

22             MR. LOCKARD:    Yes, your Honor, we also received a copy

23   of the letter Friday.

24             THE COURT:    I was somewhat -- I don't know if taken

25   aback is the correct expression -- but I was surprised somewhat


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 20 of 71    3
     JAM7ZARC

1    by the letter because it was my understanding that for over a

2    period of years -- or a year anyway -- that there were some

3    discussions on behalf of Halk Bank with respect to a potential

4    fine, I guess it would be, in connection with the Iran

5    sanctions evasion scheme, but more particularly I thought that

6    King & Spalding had been involved in those discussions.           Is

7    that fair, or is that accurate?

8              MR. LOCKARD:    Your Honor, it is accurate that King &

9    Spalding has represented Halk Bank with respect to the criminal

10   investigation of the bank since at least October of 2017, and

11   we think that King & Spalding's letter, along with additional

12   circumstances, shows that while Halk Bank has declined to

13   authorize King & Spalding to formally accept service, that

14   service has in fact been accomplished under Rule 4, and that

15   Halk Bank is actually aware of the summons, is aware of the

16   court appearance this morning, and has intentionally failed to

17   appear at the conference in violation of the summons.

18             THE COURT:    Before we get to what next, I suppose it

19   wouldn't hurt to send a set of the papers by FedEx or some

20   other form to Halk Bank.      Does Halk Bank have a branch or a arm

21   here in New York?

22             MR. LOCKARD:    Halk Bank does not have any employees or

23   offices in the United States.       Halk Bank does have ADRs that

24   are listed in the United States, and Halk Bank does have a

25   corresponding account in the United States, so it does business


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 21 of 71   4
     JAM7ZARC

1    in the U.S., but it does not have any employees or offices in

2    the United States.

3              So, I think with the Court's permission, I think we

4    also would like to discuss next steps, but before that I think

5    it would be helpful to outline sort of the timeline of the

6    prior service efforts and the facts that demonstrate that the

7    bank is in fact aware of the summons and has declined to

8    appear, and in fact why we think the record demonstrates that

9    Halk Bank as of this morning is now a fugitive from the charges

10   in the indictment.

11             THE COURT:    Sure.

12             MR. LOCKARD:    So, as I mentioned earlier, King &

13   Spalding has represented the bank since at least the last two

14   years with respect to the investigation of the bank, and that

15   is I think referenced in King & Spalding's letter where they

16   note that the firm has represented the bank in connection with

17   the Department of Justice's investigation regarding the bank.

18   I think that is also confirmed in a release that the bank

19   itself put out on Wednesday after the indictment was returned,

20   denying that there was jurisdiction over the bank and noting

21   that King & Spalding had represented the bank in the

22   investigation.

23             So, the timeline briefly with respect to the

24   indictment and the summons -- oh, I would also note that in

25   addition to the press release there are also a number of press


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 22 of 71      5
     JAM7ZARC

1    reports indicating that the bank's majority shareholder --

2    which is the government of Turkey -- also clearly is aware of

3    the charges against the bank.

4              As the Court knows, the indictment was filed on

5    Tuesday, October 15.     After the indictment was filed, King &

6    Spalding requested a copy of the indictment from the Department

7    of Justice, and the government e-mailed a copy of it to the

8    firm.

9              On Wednesday the Court issued the summons.          We again

10   e-mailed the summons to King & Spalding and requested

11   confirmation that it had been received.         In response to that,

12   King & Spalding asked to have a phone call with the government

13   which was scheduled for Thursday, October 17.          In the meantime,

14   Halk Bank issued an investor disclosure regarding the

15   indictment, claimed that the charges were false and politically

16   motivated, claimed that the United States doesn't have

17   jurisdiction over the bank.       And there are press reports about

18   government officials in Turkey calling the indictment ugly and

19   unlawful, so clearly the bank and its shareholder were aware of

20   the indictment.

21             THE COURT:    Excuse me.    Go ahead.

22             MR. LOCKARD:    On Thursday, October 17, the government

23   spoke with King & Spalding about the summons.          King & Spalding

24   indicated that it was not authorized to accept service of the

25   summons but was discussing it with its client.          King & Spalding


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 23 of 71    6
     JAM7ZARC

1    asked if the government would consent to an adjournment of the

2    appearance, which we declined to consent to.         We asked if the

3    bank would stipulate to an alternate form of service if the

4    firm was not authorized to accept service, and we were told

5    that the bank would not stipulate to an alternative form of

6    service.    And at that time we understood that the firm King &

7    Spalding intended to contact the Court to request an

8    adjournment of today's appearance, and note that we did not

9    consent to that request.      Also note that later that day on

10   October 17 according to press reports President Erdogan raised

11   the Halk Bank indictment with U.S. government officials in

12   Turkey.

13              The summons was electronically filed on the docket

14   also on Thursday.     Then on Friday King & Spalding sent the

15   letter to the Court that's been docketed as docket entry number

16   564.

17              The press has also reported that on Saturday, October

18   19, the Turkish Minister of Foreign Affairs commented on the

19   indictment to the Turkish press and said that if the law in the

20   United States works nothing would come of the case.

21              So, I think what that timeline shows is that the bank

22   is clearly aware of the summons, is aware of the charges, has

23   denied that there is jurisdiction over the bank, and Turkish

24   government officials have exercised efforts to exercise

25   political influence over the proceedings.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 24 of 71   7
     JAM7ZARC

1              THE COURT:    When you say that -- did you say that

2    President Erdogan had raised the subject with U.S. officials in

3    Turkey?

4              MR. LOCKARD:    Yes, that was reported in the media

5    during the meetings on October 17.

6              THE COURT:    Would those be at the embassy level, those

7    U.S. officials?

8              MR. LOCKARD:    Those would be between President

9    Erdogan, Vice President Pence and Secretary of State Pompeo.

10             THE COURT:    Thank you.    Go ahead.

11             MR. LOCKARD:    And of course those efforts are

12   consistent with other press reports of persistent government of

13   Turkey's efforts to exercise political influence over the

14   course of the investigation and the prosecutions, which I think

15   the Court is aware of dating back to approximately 2016.

16             So, we think service has been accomplished under Rule

17   4(c), which provides that a summons is served on an

18   organization that is not within a judicial district of the

19   United States by any means that gives notice, and the rule

20   provides for a number of mechanisms that would satisfy that

21   notice, but these are not exclusive means of providing notice.

22   And in a recent case from last year in the Ninth Circuit the

23   Court of Appeals held that delivery of a summons to U.S.

24   counsel of a foreign corporation that resulted in actual notice

25   to the defendant company satisfied the service requirements of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 25 of 71   8
     JAM7ZARC

1    Rule 4.   That case is Pangang, and the cite is 901 F.3d 1046.

2              THE COURT:    Mr. Lockard, what I'm going to do is ask

3    you for a draft order in this matter essentially summarizing

4    the points you've made today -- you can reference the

5    transcript of these proceedings -- and I will take a look at it

6    and expeditiously sign off if I think that's appropriate, as it

7    does seem appropriate based on your comments and my

8    understanding of the law as well.

9              MR. LOCKARD:    So, your Honor, what we would propose,

10   if the Court agrees with the proposal, is given that Halk Bank

11   has intentionally failed to appear for today's conference, and

12   as a result is now a fugitive from charges and is in contempt

13   of the summons, we have proposed giving the bank an opportunity

14   to cure that contempt by re-issuing the summons, by setting a

15   further conference date some date next week.         The government

16   will undertake efforts to serve the re-issued summons by all

17   available means, including by delivering it to King & Spalding

18   and any other method that is approved under 4(c), so that the

19   bank has an opportunity to cure; and if the bank does not

20   appear at the rescheduled conference, at that time the

21   government would contemplate requesting contempt sanctions

22   against the bank.

23             THE COURT:    And I would suggest you include that

24   process in the draft order as well.        It sounds like a viable

25   way to go forward.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:15-cr-00867-RMB Document 593-4 Filed 01/21/20 Page 26 of 71     9
     JAM7ZARC

1              Does anybody else want to be heard on this matter?          Of

2    course the record reflects that no one has appeared today on

3    behalf of Halk Bank, no attorneys in particular from King &

4    Spalding, as set forth in their letter saying that they were

5    not authorized to appear on behalf of Halk Bank.          So, I think

6    that's it.

7              Let me take a look at your order.        And if you leave

8    the date blank, maybe two weeks might be more to give Halk Bank

9    to review and perhaps reconsider, but something of that nature,

10   a week to two weeks, I would say.

11             MR. LOCKARD:    Yes, your Honor.

12             THE COURT:    Great.    So, I think that's it for today.

13   Just looking ahead somewhat, you all looked into the contempt

14   process and how it might apply to Halk Bank?

15             MR. LOCKARD:    We have reviewed those issues, and what

16   we would expect is to outline the Court's authority to issue

17   contempt sanctions in advance of the appearance.

18             THE COURT:    Great.    OK.   I think that's it for today

19   then.   Nice to see you all, and I look forward to receiving

20   that draft.

21             MR. LOCKARD:    Thank you, your Honor.

22             THE COURT:    You bet.

23             (Adjourned)

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
 Case1:15-cr-00867-RMB
Case   1:15-cr-00867-RMB Document
                          Document593-4
                                   562 Filed
                                        Filed 10/15/19
                                              01/21/20 Page
                                                       Page 127ofof4571
 Case1:15-cr-00867-RMB
Case   1:15-cr-00867-RMB Document
                          Document593-4
                                   562 Filed
                                        Filed 10/15/19
                                              01/21/20 Page
                                                       Page 228ofof4571
 Case1:15-cr-00867-RMB
Case   1:15-cr-00867-RMB Document
                          Document593-4
                                   562 Filed
                                        Filed 10/15/19
                                              01/21/20 Page
                                                       Page 329ofof4571
 Case1:15-cr-00867-RMB
Case   1:15-cr-00867-RMB Document
                          Document593-4
                                   562 Filed
                                        Filed 10/15/19
                                              01/21/20 Page
                                                       Page 430ofof4571
 Case1:15-cr-00867-RMB
Case   1:15-cr-00867-RMB Document
                          Document593-4
                                   562 Filed
                                        Filed 10/15/19
                                              01/21/20 Page
                                                       Page 531ofof4571
 Case1:15-cr-00867-RMB
Case   1:15-cr-00867-RMB Document
                          Document593-4
                                   562 Filed
                                        Filed 10/15/19
                                              01/21/20 Page
                                                       Page 632ofof4571
 Case1:15-cr-00867-RMB
Case   1:15-cr-00867-RMB Document
                          Document593-4
                                   562 Filed
                                        Filed 10/15/19
                                              01/21/20 Page
                                                       Page 733ofof4571
 Case1:15-cr-00867-RMB
Case   1:15-cr-00867-RMB Document
                          Document593-4
                                   562 Filed
                                        Filed 10/15/19
                                              01/21/20 Page
                                                       Page 834ofof4571
 Case1:15-cr-00867-RMB
Case   1:15-cr-00867-RMB Document
                          Document593-4
                                   562 Filed
                                        Filed 10/15/19
                                              01/21/20 Page
                                                       Page 935ofof4571
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page10
                                                            36ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page11
                                                            37ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page12
                                                            38ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page13
                                                            39ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page14
                                                            40ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page15
                                                            41ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page16
                                                            42ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page17
                                                            43ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page18
                                                            44ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page19
                                                            45ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page20
                                                            46ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page21
                                                            47ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page22
                                                            48ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page23
                                                            49ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page24
                                                            50ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page25
                                                            51ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page26
                                                            52ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page27
                                                            53ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page28
                                                            54ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page29
                                                            55ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page30
                                                            56ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page31
                                                            57ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page32
                                                            58ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page33
                                                            59ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page34
                                                            60ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page35
                                                            61ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page36
                                                            62ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page37
                                                            63ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page38
                                                            64ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page39
                                                            65ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page40
                                                            66ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page41
                                                            67ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page42
                                                            68ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page43
                                                            69ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page44
                                                            70ofof45
                                                                   71
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-4
                                  562 Filed
                                       Filed10/15/19
                                             01/21/20 Page
                                                       Page45
                                                            71ofof45
                                                                   71
